Case: 20-2347    Document: 40    Page: 1   Filed: 09/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 FIRSTFACE CO., LTD.,
                       Appellant

                            v.

 APPLE INC., SAMSUNG ELECTRONICS CO., LTD.,
   SAMSUNG ELECTRONICS AMERICA, INC.,
                     Appellees
              ______________________

                        2020-2347
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00612.
                  ______________________

                Decided: September 13, 2021
                  ______________________

    CHRISTOPHER GRANAGHAN, Nelson Bumgardner PC,
 Fort Worth, TX, argued for appellant. Also represented by
 EDWARD R. NELSON, III.

    DOUGLAS HALLWARD-DRIEMEIER, Ropes & Gray LLP,
 Washington, DC, argued for appellees. Also represented
 by CHRISTOPHER M. BONNY, East Palo Alto, CA; SAMUEL
 LAWRENCE BRENNER, Boston, MA; GABRIELLE E. HIGGINS,
 San Francisco, CA.
Case: 20-2347     Document: 40     Page: 2    Filed: 09/13/2021




 2                            FIRSTFACE CO., LTD.   v. APPLE INC.



                   ______________________

         Before DYK, LINN, and CHEN, Circuit Judges.
 CHEN, Circuit Judge.
      Firstface Co., Ltd. appeals an inter partes review deci-
 sion of the Patent Trial and Appeal Board (Board) finding
 claims 1, 8, 9, and 15 of U.S. Patent No. 8,831,557 (’557
 patent) unpatentable as obvious on two separate grounds:
 (1) Fadell 1 in view of an iOS User Guide (iOS) 2 and
 Gagneraud, 3 and (2) Goertz 4 in view of Herfet. 5 Apple Inc.
 v. Firstface Co., IPR2019-00612, 2020 Pat. App. LEXIS
 12613 (P.T.A.B. July 31, 2020). We affirm the Board’s de-
 cision on the first ground and, accordingly, need not and do
 not address the second challenged ground.
     The only issue as to the first ground is whether sub-
 stantial evidence supports the Board’s finding of a motiva-
 tion to combine Fadell with Gagneraud to create a mobile
 phone in which, upon pressing an activation button, the
 phone’s display switches from an inactive state to an active
 state while a user is simultaneously authenticated.
    The Board correctly found an express motivation to
 combine because of the clear linkage between the refer-
 ences’ teachings: Fadell identifies a goal of “quickly and
 seamlessly” authenticating a user when a user “turns on,


     1   U.S.   Patent    Application   Publication   No.
 2009/0083850.
     2   “iPhone User Guide: For iPhone OS 3.1 Software.”
 J.A. 835.
     3   International Patent Application Publication No.
 WO 2010/126504.
     4   U.S.   Patent    Application   Publication   No.
 2010/0017872.
     5   German Patent Application Publication No. DE
 19710546.
Case: 20-2347     Document: 40         Page: 3   Filed: 09/13/2021




 FIRSTFACE CO., LTD.   v. APPLE INC.                           3



 unlocks or wakes the device,” and Gagneraud identifies a
 similar benefit of saving time and increasing user friendli-
 ness by simultaneously authenticating the user when pow-
 ering on the device. J.A. 34–36; Fadell ¶ 4; Gagneraud ¶
 58. Further, the Board reasonably found that “waking”
 (the pertinent action of Fadell in view of iOS) and “turning
 on” (Gagneraud) a device are analogous initial interaction
 situations by virtue of the fact Fadell refers to them to-
 gether. J.A. 34 (citing Fadell ¶ 4; J.A. 2275 ¶ 35). The
 Board concluded, therefore, that a skilled artisan would
 have been led to implement Gagneraud’s simultaneous per-
 formance of authentication in waking the device of Fadell.
 J.A. 34–36. That conclusion is supported by substantial
 evidence. Brown & Williamson Tobacco Corp. v. Philip
 Morris, Inc., 229 F.3d 1120, 1125 (Fed. Cir. 2000) (“This
 evidence [of a motivation to combine] may flow from the
 prior art references themselves . . . .”).
      Firstface’s contrary arguments lack merit. There is
 nothing conclusory about the Board’s finding of an express
 motivation to combine based on such “clear and particular”
 disclosures in Fadell and Gagneraud. Id. Nor are we per-
 suaded by Firstface’s other arguments, either that Fadell
 and Gagneraud involve approaches of authentication so
 completely independent that would preclude their combi-
 nation or that activating Fadell’s display in a simultaneous
 manner as taught by Gagneraud would alter a fundamen-
 tal operation of Fadell, for reasons thoroughly discussed by
 the Board. J.A. 37–39.
     For the foregoing reasons, we affirm the Board’s deci-
 sion finding that independent claims 1 and 9 and their de-
 pendent claims 8 and 15 would have been obvious over
 Fadell in view of iOS and Gagneraud.
                           AFFIRMED